DETAILED ACTION

Response to Amendment
Claims 1-3 and 5-12 are pending in the application.  New grounds of rejection have been added for newly added claims 6-12.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano (JP 2014/164805, see Machine Translation).
Regarding claim 6, Urano discloses in Figs 1-9, an energy storage device (ref 1) comprising: an electrode assembly (ref 40); a case (ref 4) that includes a first wall (short side ref 4, Fig 1) and a second wall (ref 4a) and houses the electrode assembly (ref 40); and a side spacer (refs 15, 16) disposed between the electrode assembly (ref 40) and the case (ref 4), wherein the side spacer (refs 15, 16) includes a rear portion (refs 15a, 16a) that is disposed to face an end portion (short side ref 4, Fig 1) of the electrode assembly (ref 40) and the first wall (short side ref 4, Fig 1), a side portion (refs 15b, 16b) that is extended in a direction along a side surface of the electrode assembly (ref 40) and that faces the second wall (ref 4a), and a connection (bends at refs 15a-b and 16 a-b, Fig 9 to Fig 7) that rotatably connects ([0042], [0044], Fig 9 flat config to Fig 7 bent) the side (refs 15b, 16b) portion to the rear portion (refs 15a, 16a) and that faces the second wall (ref 4a).

Regarding claim 7, Urano discloses all of the claim limitations as set forth above and also discloses the second wall (ref 4a) adjacent to the first wall (short side ref 4, Fig 1).

Regarding claim 9, Urano discloses all of the claim limitations as set forth above and also discloses the connection (bends at refs 15a-b and 16 a-b, Fig 9 to Fig 7) is disposed on a side portion side (Figs 7-9) of the side spacer (refs 15, 16).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Urano (JP 2014/164805, see Machine Translation) as applied to claim 6 above.
Regarding claims 10-12, Urano discloses all of the claim limitations as set forth above.  While the reference does not disclose said connection disposed in a number of different positions (between the side and rear portion; formed at a plane part of the side portion; except at a corner of rear and side portion) it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the spacer connection portion in various locations within the battery casing structure, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments submitted 6/17/2022 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an energy storage device including an electrode assembly and case with a spacer including structural portions as set forth in the claim and spatially arranged as set forth in the claim, including the side spacer formed of a resin material including an inflow mark as set forth in the claim.
Urano and Waki are considered to be the prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned references do not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the applied references appear to disclose and sort of flow mark on resin material utilized within a battery structure is removed at the time of assembly.  As such, these structural features are no longer present in the end structure of the prior art.
A further search identified additional prior art references pertinent to the instant claims:

Hwang et al. (US 2014/0268525) discloses in Figs 1-15, a battery (Abstract) including internal structures comprising resin material ([0038]).  Any flow marks on the resin materials are removed prior to assembly in the battery ([0038]).

Kim (US 2009/0081537) discloses in Figs 1-3, a battery (Abstract) including a structure made of resin material ([0061]).  Flow marks of the resin material are removed from the final product ([0061]).
As can be seen from Hwang et al. and Kim, flow marks on resin materials therein are removed prior to forming the final battery product.  As such, these references do not alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 includes flow mark features similar to amended instant independent claim 1 above, and thus includes allowable features for the said reasons as set forth above with respect to claim 1.  (Note that if claim 8 features are amended into claim 6 as-is, a question of duplicate claims would arise.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-7 and 9-12 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725